COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00028-CV


In the Matter of A.J.W.                   §    From County Court at Law No. 1

                                          §    of Wichita County (38979-LR)

                                          §    March 26, 2015

                                          §    Opinion by Justice Sudderth


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we vacate the trial court’s January 26, 2015 “Order to

Authorize Psychoactive Medication” and “Judgment–Temporary Mental Health.”


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth________________
                                        Justice Bonnie Sudderth